Citation Nr: 1545577	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a previously denied claim for service connection for gastroesophageal reflux disease (GERD), previously characterized as acid reflux, should be reconsidered. 

2.  Entitlement to service connection for GERD, to include as due to exposure to contaminated water in Camp Lejeune. 

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 

4. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, in pertinent part, denied the Veteran's request to reopen claim for service connection for GERD on the basis that new and material evidence had not been received.  This case was sent to the RO in Louisville, Kentucky for preparation of the July 2014 statement of the case (SOC) since this is where benefits claims involving contaminated water at Camp Lejeune are typically processed.  The case was then transferred back to the New Orleans RO prior to certification to the Board.   

In a December 2011 decision, the Board granted increased ratings for the Veteran's service-connected right knee disabilities and remanded the issues of entitlement to a TDIU, entitlement to service connection for a left knee disability, and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for GERD.  The Board notes that the grant of the Veteran's right knee claim has been effectuated via a rating decision of October 2015.  As noted below, with regard to the TDIU and left knee issues remanded in December 2011, the December 2011 remand directives were never accomplished.  As such, these issues are remanded below to the Appeals Management Center (AMC).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board notes that the instant remand has addressed the GERD issue as explained below.   

As regards to characterization of the issue on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claim on appeal, the Board has characterized the issues on appeal as encompassing both matters as set forth on the title page.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.



FINDINGS OF FACT

1.  The RO denied service connection for acid reflux in a December 2007 rating decision; the Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision became final. 
 
2. New evidence associated with the claims file since the December 2007 denial of the claim for service connection for acid reflux includes relevant official service department records and service treatment records (STRs) not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's unappealed December 2007 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for acid reflux are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  With respect to the Veteran's request to reopen his previously denied service connection claim for GERD, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO denied service connection for acid reflux in a December 2007 rating decision and indicated that the Veteran's service medical records were considered in rendering the decision, which concluded that there was no nexus between the Veteran's claimed acid reflux and his service.  The Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's request to reopen the claim for service connection for acid reflux in February 2010.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Notwithstanding the provisions of 38 C.F.R. § 3.156(a), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c).  These records do not include records that VA could not have obtained at the time of the original decision because they did not exist. 38 U.S.C.A. § 3 .156 (c)(2). 

Since the last final decision on the claim in December 2007, the RO has received copies of the Veteran's service personnel records as well as VA treatment records dated through July 2014.  These service personnel records include two July 1974 STRs noting the Veteran's complaints of recurring abdominal pain in service.  The Board notes that these service personnel records existed at the time of the last final decision but were not associated with the claims file. 

The evidence is relevant as it documents treatment of the Veteran during active duty service.  Therefore, the criteria for new and material evidence do not apply.  To this extent only, the claim for service connection for acid reflux must be reconsidered on its merits.


ORDER

As additional relevant service records have been received, and to this extent only, the claim for service connection for acid reflux, to include as due to exposure to contaminated water at Camp Lejeune, must be reconsidered on the merits.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran claims entitlement to service connection for GERD, to include as due to exposure to contaminated water at Camp Lejeune in North Carolina.  See Veteran's Claim.  Significantly, the Veteran's STRs show that he received a medical treatment in Camp Lejeune in 1973. 
The Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOC).  In this regard, in the early 1980's, it was discovered that two on the base water-supply systems at Camp Lejeune were contaminated with VOCs such as trichloroethylene (TCE), a metal greaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987. 

The National Academy of Sciences National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects in 2009.  This report included a review of studies addressing exposure to TCE or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited or suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.   Significantly, while esophageal cancer is listed as a disease associated with exposure to certain chemicals at Camp Lejeune, there is no listed association between GERD and the chemicals used at Camp Lejeune.  

The Veteran alternatively alleges that he first began experiencing GERD symptoms during service which were continued since service.  He contends that he has been receiving treatments for this condition over the years since separation from service.  See Claim; see also Form 9.  

The STRs reflect two complaints of chronic abdominal pain in July 1974.  Significantly, the July 1974 treatment records note that the Veteran complained of recurring abdominal pain and that because of the pain he is "unable to eat until he is full."  See STRs.  The Veteran's January 1973 enlistment examination does not note any acid reflux disability.  While the Veteran's separation examination record is not associated with the claims file, an April 1976 VA examination notes a normal digestive system.  Furthermore, VA treatment records dating from June 2005 to July 2014 reflect a diagnosis of GERD.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his currently diagnosed acid reflux.  Given the in-service complaint of chronic abdominal pain, the evidence of current GERD, and the Veteran's contentions that he has been experiencing abdominal problems since service, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his GERD.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Also, a review of the claims file further suggests that there may be outstanding private treatment records.  A June 2005 VA treatment note indicates that the Veteran has been to an LSU (presumably Louisiana State University) family practice for his gastroesophageal reflux disease, or acid reflux.  See June 2005 VA treatment record.   On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his acid reflux.  Furthermore, the most recent VA records are dated in July 2014.  As it is likely that there are more recent VA records, such should be obtained on remand.  

Pursuant to the December 2011 remand, the Board, in pertinent part, directed the AOJ to take additional developmental actions with respect to the TDIU, left knee, and GERD issues.  With regard to the TDIU issue, the Board directed the AOJ to provide the Veteran a VA examination and determine the Veteran's annual income.  As for the left knee disability issue, the Board directed the AOJ to issue the Veteran a supplemental statement of the case (SSOC) considering all relevant VA treatment records in the claims file.  As for the GERD issue, the AOJ was directed to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed condition.  

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 270.  A review of the record indicates that the AOJ never accomplished the December 2011 remand directives with respect to the TDIU and left knee issues.  With respect to the left knee issue, the Veteran filed a timely Notice of Disagreement in November 2008.  As noted, the Board previously remanded the left knee issue in December 2011 to the AOJ to furnish an adequate SOC to the Veteran.  The record reflects that the AOJ did not issue such SOC to the Veteran pursuant to the December 2011 remand.  As such, the Board must remand to the AOJ to furnish an SOC on the left knee issue and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  With respect to the TDIU issue, the record indicates that the AOJ failed to undertake the actions pursuant to the December 2011 remand directives.   Accordingly, another remand is required for the AOJ to take appropriate actions with regard to the TDIU and left knee issues pursuant to the prior remand directives.  

With respect to the TDIU issue, the Board points out that while the December 2011 remand requested that the examiner provide an opinion as to whether the Veteran's service-connected right knee disabilities "precluded [him] from obtaining or maintaining any gainful employment,"  since the December 2011 remand it has been clarified that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  Consistent with this authority, it is currently the Veteran's Benefit Administration's (VBA) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted).   

However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Furthermore, a TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran's service-connected disabilities presently include Osgood-Schlatter Disease of the right knee (rated as 10 percent disabling), painful limitation of right knee flexion (rated as 10 percent disabling), and right knee surgical scar (rated as 10 percent disabling).  A combined disability evaluation of 30 percent is in effect. Therefore, the Veteran does not meet the minimum schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

While the Veteran does not meet the schedular criteria for a TDIU, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected right knee disabilities.  Significantly, during an August 2008 VA joints examination it was noted that the Veteran was not employed.  

The record on appeal indicates that there are pending claims of service connection for a GERD and a left knee disability.  As resolution of the pending claims may have an impact on the appellant's claim for TDIU, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, the Board finds that the Veteran's claim for TDIU should be held in abeyance, pending adjudication of his claims of service connection for GERD and and service connection for a left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC with respect to his service connection claim for a left knee disability, to include as secondary to the right knee disability.  Significantly, the Veteran should be notified of the need to timely file a Substantive Appeal to perfect appellate review of this claim.  

2.  Relevant to the GERD issue, obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Alexandria, Louisiana.  Such records dated through July 2014 have been associated with the Veteran's claims file.  

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his acid reflux from the provider in LSU family practice.   

4.  Make an additional attempt to obtain any outstanding service treatment records, specifically the Veteran's separation examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his acid reflux/GERD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following question:

(a) The examiner should identify all gastrointestinal disorders that have been present at any time since February 2010.  

(b) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the Veteran's conceded exposure to contaminated drinking water at Camp Lejeune?  The examiner should comment on the July 1973 treatment records noting the Veteran's complaints of recurring abdominal pain; the diagnosis of GERD, and the Veteran's allegation that he has been suffering from GERD since service.  

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support this claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

7.  Undertake appropriate efforts to determine the Veteran's annual income, since May 2005 (i.e. one-year prior to VA's receipt of the claim on appeal), and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the electronic file, to include the relevant poverty levels for this period. 

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for  service connection for GERD, a left knee disability, and TDIU should be readjudicated based on the entirety of the evidence, to include the evidence received after the July 2014 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


